NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                       2007-5134


                               STEPHEN P. WALLACE,

                                                        Plaintiff-Appellant,

                                           v.


                                     UNITED STATES,

                                                       Defendant-Appellee.

      Stephen P. Wallace, of Tulsa, Oklahoma, pro se.

       Marla T. Conneely, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
him on the brief were Peter D. Keisler, Acting Attorney General and Jeanne E. Davidson,
Director, and Mark A. Melnick, Assistant Director.

Appealed from: United States Court of Federal Claims

Senior Judge Robert H. Hodges, Jr.
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2007-5134

                               STEPHEN P. WALLACE,

                                                      Plaintiff-Appellant,

                                           v.

                                   UNITED STATES

                                                      Defendant-Appellee.

                           __________________________

                             DECIDED: October 9, 2007
                           __________________________


Before BRYSON, Circuit Judge, PLAGER, Senior Circuit Judge, and KEELEY, ∗ Chief
Judge.

PER CURIAM.

      Stephen P. Wallace filed a complaint in the United States Court of Federal

Claims alleging, among other things, that proceedings in the United States Bankruptcy

Court for the Western District of Oklahoma resulted in the conversion of his assets. He

asserted that the bankruptcy trustees denied him “all federally protected rights under

Chapter 11-Reorganization.” After explaining that it had no jurisdiction to conduct a

collateral review of the decisions of another federal court, the Court of Federal Claims




      ∗
              Honorable Irene M. Keeley, Chief Judge of the United States District Court
for the Northern District of West Virginia, sitting by designation.
dismissed Mr. Wallace’s complaint for lack of jurisdiction and for failure to state a claim

for which relief may be granted.

       On appeal, Mr. Wallace contends that the “trial court refused to take into account

six separate filings which the trial court removed from the Record without explanation.”

However, Mr. Wallace provides no evidence that these pleadings were properly filed

with the trial court.   Furthermore, the pleadings simply reiterate his challenges to

decisions made during his bankruptcy proceedings, which the Court of Federal Claims

lacks jurisdiction to review. See Allistiarte v. United States, 256 F.3d 1349, 1351 (Fed.

Cir. 2001). Therefore, even if these pleadings had been properly filed and considered

by the trial court, they do not raise issues that the Court of Federal Claims has authority

to address. Accordingly, we affirm the trial court’s dismissal of Mr. Wallace’s complaint.




2007-5134                                   2